HORNBECK, P. J.,
concurring:
The trial judge had jurisdiction to determine if the Emergency Control Act of 1942 empowered the Administrator to issue the order under consideration. If there was no power or authority granted by the Act to the Administrator, appellant, to make an order fixing ceiling prices on fiduciaries’ sales, then the regulation issued was wholly without effect and the question of its validity or invalidity was not the issue. A fortiori, if the Act was broad enough to include the subject of the regulation, then its validity may be tested only in the Court which by the Act was vested with exclusive jurisdiction to determine that question.
If the sale here under consideration was that of the administratrix, clearly the language of the Act applied to her by the definition therein of “person”, which includes an individual “or legal successor or representative”.
The trial judge was of opinion that the administratrix’s sale was that of the Court itself, a judicial sale, and that such sales were not included in the language of the Act. There is much logic in the view taken by the trial judge and he has some support from the authorities. However, we have had the advantage, denied the trial judge, of two decisions of courts of high authority, both of which support and strengthen the claim of the appellant administrator, Bowles, Admr., etc., v Texas Liquor Control Board, et al., U. S. Circuit Court of Appeals for the 5th District, 146 F. (2nd) 842, decided March 23, 1945, and Culien, Trustee, v Bowles, Admr., etc., U. S. Circuit Court of Appeals for the 2nd District, decided April 4, 1945, not yet reported.
The latter case, in reversing the U. S. District Court for the Southern District of New York, held invalid an order of a bankruptcy court directing a trustee of a debtor to collect rents chargeable under existing leases and to abstain from filing notices of maximum rent, under the regulations of the Office of Price Administration, and adjudging that the powers of the Court and of the trustee are not limited by the Emergency Price Control Act of 1942. The basis of the holding of the District Court was much like that adopted .by the trial court here, but the reviewing court held that regulations fixing ceiling rentals issued under authority of the Emergency Price Control Act were effective to preclude a court by judicial order nullifying the effect of the regulation.
The former case reversed a judgment of the District Court of the United States for the Western District of Texas. *168The cited case does not expressly consider or discuss our immediate question, but inferentially it is determined. See also Bowles, Admr., etc., v Texas Liquor Control Board, et al., 146 F. (2d), 155, and the action of the trial court was affirmed.
We are disposed to follow the federal cases just cited and discussed, as the question for consideration is the construction of a federal statute.
As the Act has application to judicial sales, then the regulation under consideration was not void and its validity can only be reached by recourse to the Emergency Court of Appeals.
It is urged that the Act is unconstitutional as in violation of the “due process” clause of the Federal Constitution, but the cases of Bowles v American Brewery, Inc., supra, Yakus v U. S., 321 U. S. 414, and Lockerty v Phillips, 319 U. S., 182, are authority for the proposition that the Emergency Court of Appeals is given exclusive jurisdiction over questions as to the validity of price regulations, whether such validity be tested by constitutional requirements, by the grant of power in the statute under which they were adopted, or by modifications made in that grant of power by subsequent legislation.